

117 S335 RS: Tropical Forest and Coral Reef Conservation Reauthorization Act of 2021
U.S. Senate
2021-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 15117th CONGRESS1st SessionS. 335IN THE SENATE OF THE UNITED STATESFebruary 22, 2021Mr. Portman (for himself, Mr. Coons, Mr. Whitehouse, Mr. Schatz, and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsMarch 24, 2021Reported by Mr. Menendez, without amendmentA BILLTo reauthorize the Tropical Forest and Coral Reef Conservation Act of 1998.1.Short titleThis Act may be cited as the Tropical Forest and Coral Reef Conservation Reauthorization Act of 2021.2.ReauthorizationSection 806(d) of the Tropical Forest and Coral Reef Conservation Act of 1998 (22 U.S.C. 2431d(d)) is amended by adding at the end the following new paragraphs:(9)$20,000,000 for fiscal year 2022.(10)$20,000,000 for fiscal year 2023.(11)$20,000,000 for fiscal year 2024.(12)$20,000,000 for fiscal year 2025.(13)$20,000,000 for fiscal year 2026..March 24, 2021Reported without amendment